UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-20660 DIRECT INSITE CORP. (Exact name of registrant as specified in its charter) Delaware 11-2895590 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer IdentificationNo.) 500East Broward Boulevard, Suite 1550 Fort Lauderdale, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(631) 873-2900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noþ As of November 10, 2015, there were 12,925,048 shares of the registrant’s Common Stock outstanding. DIRECT INSITE CORP. TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION 3-20 ITEM 1. FINANCIAL STATEMENTS 3 CONDENSED BALANCE SHEETS AS OF SEPTEMBER 30, 2015 (UNAUDITED) AND DECEMBER 31, 2014 3 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) 4 CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2015 AND2014 (UNAUDITED) 5 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 20 ITEM 4. CONTROLS AND PROCEDURES 20 PART II. OTHER INFORMATION 21-22 ITEM 1. LEGAL PROCEEDINGS 21 ITEM 1A. RISK FACTORS 21 ITEM 2. UNREGISTERED SALE OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 3. DEFAULTS IN SENIOR SECURITIES 21 ITEM 4. MINE SAFETY DISCLOSURES 21 ITEM 5. OTHER INFORMATION 21 ITEM 6. EXHIBITS 22 SIGNATURES 23 2 PART I – FINANCIAL INFORMATION Item 1. Financial Information DIRECT INSITE CORP. CONDENSED BALANCE SHEETS (in thousands, except share data) September 30, December 31, (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and other current assets Deferred tax assets – current Total current assets Property and equipment, net Deferred tax assets Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Current portion of capital lease obligations 18 27 Deferred rent 39 44 Deferred revenue 2 52 Total current liabilities Capital lease obligations, net of current portion 0 9 Total liabilities Stockholders’ equity: Preferred stock, $0.0001 par value; 2,000,000 shares authorized; none issued or outstanding – – Common stock, $0.0001 par value; 50,000,000 shares authorized; 12,952,520 and 12,759,870 shares issued and 12,912,593 and 12,719,943 shares outstanding in 2015 and 2014, respectively 1 1 Additional paid-in capital Accumulated deficit ) ) Common stock in treasury, at cost; 24,371 shares in 2015 and 2014 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed financial statements. 3 DIRECT INSITE CORP. CONDENSED STATEMENTS OF OPERATIONS – UNAUDITED (in thousands, except share data) For the three months ended For the nine months ended September 30, September 30, September 30, September 30, Revenues: Recurring $ Non-recurring Total revenues Operating costs and expenses: Operations, research and development General and administrative Sales and marketing Amortization and depreciation 64 83 Total operating costs and expenses Operating income 62 Other expense, net – (1
